—In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Sgroi, J.), dated June 27, 2001, as directed him to pay pendente lite maintenance and child support, and the carrying charges on the marital residence.
Ordered that the order is affirmed insofar as appealed from, with costs.
The purpose of pendente lite relief is to ensure that a needy spouse is provided with funds for his or her support and reasonable needs pending trial, and it is not to determine the correct ultimate distribution (see Albanese v Albanese, 234 AD2d 489, 490). Pendente lite awards are to be determined with due *494regard for the preseparation, standard of living (see Polito v Polito, 168 AD2d 440, 441). A speedy trial is the proper remedy to rectify any alleged inequities in the order of pendente lite relief (see Albanese v Albanese, supra; Gold v Gold, 212 AD2d 503). Typically, pendente lite awards are not modified unless" the payments are so prohibitive that the nonmoving spouse is prevented from meeting his or her own financial obligations (see Albanese v Albanese, supra; Gold v Gold, supra). In actions such as this, where there are wide discrepancies in the facts presented by each party’s affidavit, the appropriate remedy is a speedy trial at which the facts may be examined in far greater detail and a more accurate appraisal of the circumstances of the parties may be obtained (see Felton v Felton, 175 AD2d 794). Since the defendant commenced new employment not long before the plaintiff moved for pendente lite relief and the amount he will earn is contested by both parties, this Court will not disturb the order of the Supreme Court. Santucci, J.P., Altman, Townes and Crane, JJ., concur.